85128: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28016: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85128


Short Caption:KVAM VS. MINEAUCourt:Supreme Court


Related Case(s):81422, 81422-COA, 81480, 84443, 84443-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1800764Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/09/2022 / Shipman, MadelynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJay KvamMichael L. Matuska
							(Matuska Law Offices, Ltd.)
						


RespondentBrian MineauMark H. Gunderson
							(Gunderson Law Firm)
						Austin K. Sweet
							(Gunderson Law Firm)
						


RespondentLegion Investments, LLCMark H. Gunderson
							(Gunderson Law Firm)
						Austin K. Sweet
							(Gunderson Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


08/05/2022Filing FeeFiling Fee due for Appeal. (SC)


08/05/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-24607




08/05/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-24610




08/05/2022Filing FeeFiling Fee Paid. $250.00 from Michael L. Matuska.  E-Payment Ref. no. 22080528705563. (SC)


08/08/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-24667




08/09/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Madelyn Shipman. (SC)22-24903




08/21/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-26055




08/22/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)22-26192




08/30/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)22-27214




09/07/2022Order/DispositionalFiled Order/Voluntary Dismissal. Appellant's unopposed motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued. (SC)22-28016





Combined Case View